Exhibit 10.2


SECOND AMENDMENT
TO THE COMPUTER SCIENCES CORPORATION DEFERRED COMPENSATION PLAN


This AMENDMENT to the Computer Sciences Corporation Deferred Compensation Plan,
as amended and restated effective as of December 31, 2012 (the “Plan”), shall be
effective as of August 10, 2016.


W I T N E S S E T H:


WHEREAS, Computer Sciences Corporation (the “Company”) maintains the Plan and
has the power to amend the Plan and now wishes to do so;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.New definitions are hereby added to Section 17 of the of the Plan as follows
(and existing definitions are hereby renumbered accordingly):


17.2    Annual Enrollment Cycle.


Effective for the Annual Enrollment Cycle occurring in 2016, “Annual Enrollment
Cycle” shall mean the period (unless a different time is specified by the
Administrator) occurring in or about November in which Part C Participants may
submit deferral elections for Compensation to be earned in Deferral Periods
commencing on or after the following January 1. Effective for Annual Enrollment
Cycles occurring in 2017 or later, “Annual Enrollment Cycle” shall mean the
period (unless a different time is specified by the Administrator) occurring in
or about September of each year in which Part C Participants may submit deferral
elections for Qualified Salary, Qualified Quarterly Bonuses and Qualified
Nonemployee Director Compensation to be earned in Deferral Periods commencing on
or after the following January 1 and for Qualified Annual Bonuses that qualify
as Performance Based-Compensation to be earned in the Deferral Period in which
such Annual Enrollment Cycle occurs.


17.7    Off-Cycle Enrollment Cycle.


Effective starting in 2017, “Off-Cycle Enrollment Cycle” shall mean the period
(unless a different time is specified by the Administrator) occurring in or
about June of each year in which Eligible Key Executives who have become newly
eligible since the end of the previous Annual Enrollment Cycle as described in
Section 18.1(b) may submit a mid-year election to defer Qualified Salary to be
earned during the remainder of such calendar year.


2.
Section 18.1 of the Plan is hereby amended in its entirety as follows:



Section 18.1 Requirements for Participation


(a)
General. Any Eligible Key Executive and any Nonemployee Director shall be
eligible to be a Part C Participant in the Plan.



(b)
Initial Eligibility Date for Certain Newly Eligible Participants. A person who
first meets the requirements to be an Eligible Key Executive after the end of
the most recent Annual Enrollment Cycle and before the start of the next
Off-Cycle Enrollment Cycle shall become eligible to be a Part C Participant as
of the start of the next Off-Cycle Enrollment Cycle. A Nonemployee Director
shall become eligible to be a Part C Participant as of the date he or she is
elected or appointed to the Board.



3.
Section 19.1(a) of the Plan is hereby amended in its entirety as follows:



(a)
At such time and in such form as determined by the Administrator, a Participant
may elect to defer into his or her Part C Account Compensation, subject to
paragraph (d) of this Section 19.1, which would otherwise be payable to him or
her for any Deferral Period in which he or she has not incurred a Separation
from Service but only to the extent such deferrals would qualify as Section 409A
Deferrals. In no event shall the Part C Election be submitted later than






--------------------------------------------------------------------------------




the date on which the election is required to become irrevocable as set forth in
this Part C or as otherwise required by Section 409A of the Code and applicable
guidance. If no other date is specified by the Administrator, the Part C
Election shall be submitted during the Annual Enrollment Cycle prior to the
commencement of the Deferral Period, except (i) with respect to Qualified Annual
Bonuses that qualify as Performance-Based Compensation to be earned in Deferral
Periods starting in 2017 or later, in which case such election shall be made
during the Annual Enrollment Cycle that occurs during the applicable Deferral
Period, provided such election is made not later than 6 months before the end of
the applicable performance period and before the Qualified Annual Bonus becomes
both substantially certain to be paid and readily ascertainable, and (ii) with
respect to a newly eligible Participant described in Section 18.1(b), who may
make an election within 30 days (or such shorter period as may be specified by
the Administrator) after such person’s initial eligibility date described
therein, but only to defer Qualified Salary or Qualified Director Compensation,
as applicable, paid for services to be performed after the date of such election
through the remainder of the calendar year in which such election is made,
subject to Treas. Reg. §1.409A - 2(a)(7).


4.
The final sentence of Section 19.1(b) of the Plan is hereby amended in its
entirety as follows:



Amounts deferred shall be specified as a whole percentage or based on such other
method as may be specified by the Administrator.


5.
In all other respects, the Plan is hereby ratified and confirmed.



IN WITNESS WHEREOF, the Company has caused this Amendment to be signed as of the
date set forth above.






COMPUTER SCIENCES CORPORATION






By:
/s/ Eduardo Nunez

Eduardo Núñez
Vice President, Human Resources
Global Compensation & Benefits




